Title: To James Madison from James Maury, 29 September 1818
From: Maury, James
To: Madison, James


Dear Sir
Liverpool 29th Sepr 1818
I have been honored with your letter of the 24th July, for which I thank you, as I also do for the pamphlet you have been so good as to send me. It is indeed highly gratifying to observe this laudable spirit diffusing itself under the auspices of the enlightened in so great a portion of the civilized world: I particularly notice what you suggest for preserving our red hills & a remedy of the sort has long been wanted.
I have endeavored to procure you the best information I could about Walnut, and inclose the result of my enquiries, which I am concerned to find offer no encouragement: I will however try to be on the look-out for the purpose of availing you of any favorable change; &, in such case, will send you the patterns.

The late Summer has been unusually dry and favorable: yet the Wheat crop, tho’ good, not as abundant as had been expected: the ports are open & must remain open until the 15th November for importations from the United States; but it is matter of some doubt whether they will, or will not, then be shut. Prices here are 11/. a 11/9 for 70 ℔. of wheat 44/. a 47/6 ⅌ barrel of Flour. Leaf Tobaccoe d6½ a d12½. Stemed say Stemed 10d a 13½ 3d; but, with all my experience, I have been so frequently out in my estimates on this our quondam staple from its having, ever since the peace, maintained higher prices than I reckoned on, that I will not hazard an opinion on the continuance of these high prices: all depends on the quantity coming to market.
A Son of mine, about 18 years old, sailed a few days ago for the United States with the view of wintering in a milder Climate than this, &, should he be in your part of Virginia, I expect he will pay his respects to you & the family at Montpelier: I request to be most respectfully remembered to your venerable parent & present you and your’s the best wishes of your old obliged friend & Sert
James Maury
